USCA11 Case: 21-14179      Date Filed: 07/25/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14179
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
LINDSEY ORR,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
           D.C. Docket No. 1:07-cr-00017-AT-JFK-2
                   ____________________
USCA11 Case: 21-14179           Date Filed: 07/25/2022      Page: 2 of 4




2                        Opinion of the Court                    21-14179


Before WILLIAM PRYOR, Chief Judge, LUCK and LAGOA, Cir-
cuit Judges.
PER CURIAM:
       Lindsey Orr, a federal prisoner, appeals the denial of his mo-
tion for compassionate release and the denial of his motion to re-
consider. 18 U.S.C. § 3582(c)(1)(A). The district court ruled that the
statutory sentencing factors weighed against granting Orr sentenc-
ing relief, id. § 3553(a), and denied Orr’s motion to reconsider its
decision on the grounds that it had “appropriately considered” the
statutory sentencing factors and that Orr had failed to identify ex-
traordinary and compelling reasons to warrant early release,
U.S.S.G. § 1B1.13. The United States moves for a summary affir-
mance and to stay the briefing schedule. Because “the position of
[the United States] . . . is clearly right as a matter of law so that there
can be no substantial question as to the outcome of the case,”
Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
1969), we grant the motion for summary affirmance and dismiss as
moot the motion to stay the briefing schedule.
      A jury convicted Orr of two counts of aiding and abetting
armed bank robbery, 18 U.S.C. §§ 2, 2113(a), (d), and two counts of
brandishing a firearm during a crime of violence, id. §§ 2, 924(c).
The district court sentenced Orr to 57 months of imprisonment for
the two robberies and to mandatory minimum sentences of 84
months and 300 months for his firearm convictions, with each of
USCA11 Case: 21-14179         Date Filed: 07/25/2022    Page: 3 of 4




21-14179               Opinion of the Court                         3

his sentences running consecutively. On appeal, we affirmed Orr’s
convictions. United States v. Orr, 322 F. App’x 741 (11th Cir. 2009).
       Orr moved for compassionate relief. 18 U.S.C.
§ 3582(c)(1)(A). He argued that changes in the First Step Act to sen-
tences for multiple firearm offenses constituted an extraordinary
and compelling reason to reduce his sentence. Orr also argued that
his good behavior and rehabilitation in prison warranted a sentence
reduction.
        The district court denied Orr’s motion to reduce his sen-
tence. Based on the “terrifying and violent” nature of Orr’s two
bank robberies, during which he “carried a gun and threatened” to
kill “several people . . . if they did not comply with his demands,”
in a way that “caused lasting and damaging trauma in [his] victims,”
the district court determined that “releasing [Orr after serving only
15 years in prison] . . . would not serve the factors in section
3553(a).” The district court also determined that “the seriousness
of the nature and circumstances of [Orr’s] offense . . . [and the need
to] provide just punishment” outweighed his “lack of criminal his-
tory and his substantial rehabilitative efforts while in prison.” And
the district court declined “to consider whether extraordinary and
compelling circumstances warrant[ed] relief” or whether Orr “re-
main[ed] a danger to safety of any other person or to the commu-
nity as provided in 18 U.S.C. § 3142(g).”
      The district court also denied Orr’s motion to reconsider.
The district court reiterated that the statutory sentencing factors
did “not weigh in favor of [Orr’s] release at this juncture.” And
USCA11 Case: 21-14179        Date Filed: 07/25/2022     Page: 4 of 4




4                      Opinion of the Court                21-14179

based on our intervening decision in United States v. Bryant, 996
F.3d 1243 (11th Cir. 2021), cert. denied, 142 S. Ct. 583 (2021), the
district court ruled that Orr had failed to identify an extraordinary
and compelling reason for early release, U.S.S.G. § 1B1.13.
        Summary affirmance is appropriate because there is no sub-
stantial question that Orr is not entitled to compassionate release.
See Groendyke, 406 F.2d at 1162. Orr does not dispute that the dis-
trict court could deny his motion to reduce based solely on its de-
termination that relief was inappropriate based on the statutory
sentencing factors. See United States v. Tinker, 14 F.4th 1234,
1237–38 (11th Cir. 2021). Nor does Orr contest the weight that the
district court assigned those factors. The district court was not re-
quired to resolve whether Orr had identified extraordinary and
compelling reasons for early release because “the result would be
the same—denial—[because] the § 3553(a) factors militate against
a sentence reduction.” Id. at 1239. Even so, the district court cor-
rectly denied Orr’s motion for reconsideration on the ground that
any reduction had to comport with the definition of “extraordinary
and compelling reasons” in section 1B1.13. See Bryant, 996 F.3d at
1252–62. And Orr could not use his “motion for reconsideration . . .
to relitigate” how the district court weighed the sentencing factors.
See Richardson v. Johnson, 598 F.3d 734, 740 (11th Cir. 2010).
      We GRANT the motion for summary affirmance, AFFIRM
the denial of Orr’s motion for compassionate release, and DISMISS
AS MOOT the motion to stay the briefing schedule.